DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This application is in response to applicant’s amendments and arguments filed 1/27/2022. Claims 19, 31, and 35 have been amended, claims 43-44 have been newly added and claims 1-18, 20, 24, 26, 32-34, and 40 have been cancelled and thus claims 19, 21-23, 25, 27-31, 35-39 and 41-44 are currently pending. 
Response to Arguments
Applicant’s arguments, filed 1/27/2022, with respect to Claim 35 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of 35 has been withdrawn. 
Applicant’s arguments, filed 1/27/2022, with respect to Claims 19, 21-23, 25, 27-31, 35-39 and 41-44 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 19, 21-23, 25, 27-31, 35-39 and 41-44 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of Matula (U.S. PG Pub. 2005/0205096) in view of Gradon (U.S. Pat. 6,662,803) in further view of Kwok (U.S. Pat. 6,044,844) is believed to be the closest prior art and fails to disclose the tube wall of each of the two inlet conduits comprises a surface adapted to contact the patient's face; wherein the vent arrangement comprises a plurality of vent orifices for gas washout, and wherein the tube wall comprises an integral, one-piece structure of a flexible, elastomeric material, and a back strap configured to maintain the mask system on the patient's head, wherein the tube wall of each of the two inlet conduits comprises a connector configured to connect to a respective end of the back strap.
The prior art of Matula discloses in the embodiment of figure 30 a mask system configured to deliver air pressurized by a flow generator system above atmospheric pressure to the airways of a patient to treat sleep disordered breathing by continuous positive pressure, the mask system comprising (CPAP) (Par. [0070] discloses providing a CPAP device to provide pressurized gas to a patient and is functionally capable of supplying pressurized gas to a treat a sleep disordered patient): a mask comprising a patient  including a tube wall having a first end and a second end, the tube wall forming a path for the flow of pressurized air between the first end and the second end wherein the first end of each of the two inlet conduits is configured to fluidly communicate with the flow generator system to receive the flow of pressurized air (Par. [0073] discloses providing pressurized airflow to conduit (20) and thus to interface (252); Par. [0115] discloses conduits (260) delivering airflow and thus have tube walls; Fig. 30 reproduced below shows a first and second end), wherein the second end of each of the two inlet conduits is configured to fluidly communicate with a corresponding side of the mask to deliver the flow of pressurized air from the first end to the mask (Fig. 30 reproduced below shows a conduit (256) and (260) corresponding to interface (252)), and a vent arrangement configured to discharge gas to atmosphere during therapy, wherein the vent arrangement comprises a plurality of vent orifices for gas washout, wherein the tube wall comprises a one- piece construction; wherein the plurality of vent orifices extend through the tube wall of each of the two inlet conduits (Par. [0113] discloses exhaust ports at (256); Fig. 30-31 show orifices extending through tube wall (256) and (260); Fig. 30 shows tube wall (260) and (256) in a one piece construction when fully connected).  
The embodiment of fig. 51 of Matula teaches the tube wall of each of the two inlet conduits is configured to extend from the first end at a position superior to the patient's head, along a corresponding side of the patient's head, and to the second end at the corresponding side of the mask (Par. [0156]).
The prior art of Gradon teaches the vent arrangement comprises a diffuser media to diffuse vent flow (Fig. 7 shows diffuser apertures (302) and Fig. 8 shows a filter (308) covering the diffuser apertures (not shown)).
The prior art of Kwok teaches the tube wall comprises a flexible, elastomeric material (Col. 1 lines 61-62 disclose the tubes being flexible; Col. 3 lines 42-49 discloses the tubes being an elastomeric material).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        3/1/2022

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785